DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The amendment filed October 14 2022 has been entered. Applicant amended claims 1 and 11. Accordingly, claims 1-22 remain pending.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed October 14 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 as being unpatentable over Roger et al  US 20130219380 in view of Costea et al US 20060174344  have been fully considered and are persuasive.  In particularly, on pages 12-13 of Applicant’s remarks, Applicant states  the prior art of record, Roger in view of Costea, does not disclose the amended portion in the claim(s) of “process the one or more processing tasks independent of and in parallel with the operating system executing on the processor”.
 Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Sastry US 11138019.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al US 20130219380 (hereinafter Rogers) in view of Costea et al US 20060174344 (hereinafter Costea) in further view of Sastry US 11138019 (hereinafter Sastry).

As to claim 1, Rogers teaches a method of managing a computing system (Figures 4 and 7 reveals a method for configuration management for software product installation of a computing device), the 5method comprising: 
executing an operating system on a processor, the operating system located in a first memory of the computing system (paragraph 11 reveals that the software product includes, but not limited to, an operating system executing/on a computing device, wherein the computing device has a memory. Figure 3, reference number 200 reveals a “Data Store” that is operatively coupled to a computing Device” 100, see paragraph 56); the resource management unit having direct memory access to the first memory (paragraph 75 reveals that the configuration engine, which is the resource management unit, detects the presently installed product content on a target computing device. Thus the configuration engine has direct access/communication to the memory of the target computing device), 
the offloading comprising(see paragraphs citations below): 
offloading one or more processing tasks of the processor to a resource management unit (paragraphs 66 and 68-69 reveals applicability rules that contain information regarding the sequential order in which product content needs to be loaded, installed, deleted, and/or modified is contained/integrated/loaded on the configuration engine, which is the resource management unit. Paragraph 77  also discloses that the configuration engine acquires applicability rules. Paragraph 74 further recites the configuration engine may be loaded onto computing device …containing installed product content. The applicability rules are from the server/processor of the third party service provider, per paragraphs 65 and 56);
detecting, by the resource management unit via the direct access to the first memory, an operating system transaction event (paragraph 75 reveals that the configuration engine uses information contained in data store and/or applicability rules to detect the presently installed product content on target computing device. Thus the configuration engine has direct access to the memory of the target computing device. An operating system transaction event can be active device data pertaining to application/software and/or, memory usage data. Thus, the detection of installed product content is the transaction event);
determining, by  the resource management unit and responsive to the detection of the operating system transaction event, a configuration state of the operating system(Figure 7, reference number 703 “Detect an initial configuration state of the software product”; Figure 4,  step 403 reveals the configuration engine, which is the resource management unit, detects system state, initial configuration. Paragraphs 29 and 75 disclose the configuration engine accesses the data store memory to detect/determine the configuration state of the software product;; paragraph 56 discloses the possible location of the data store); 
10storing, by the resource management unit, the configuration state of the operating system into a second memory (paragraph 80 discloses the requisite product content which has the configuration state is loaded to another computing device which has a second memory); 
identifying, by the resource management unit, a first process in the first memory based on the configuration state of the operating system stored in the second memory (paragraph 94 discloses the configuration engine learns initial product configuration state by identifying/learning at least a portion of previously installed product content, the first process, which is in the memory of the computing device; paragraph 80 discloses the requisite product content which has the configuration state is loaded to another computing device which has a second memory).
 Rogers does not teach the resource management unit configured to process the one or more processing tasks independent of and in parallel with the operating system executing on the processor; identifying, by the resource management unit and based on the identifying of the 20first process, a first fingerprint of the first process; comparing, by the resource management unit, the first fingerprint to a first plurality of fingerprints of flagged processes; and Page 2 of 13Application No.: 16/904,145Docket No. 30053500US responsive to the comparing, in an event of identifying a match of the first fingerprint with at least one of the first plurality of fingerprints of flagged processes, acting to protect the computing system from unwanted effects of the first process.
Costea teaches identifying, by the resource management unit and based on the identifying of the 20first process, a first fingerprint of the first process (Figure 4, step 402 “Scanning Event for File Received”, step 404 “Perform Lookup in Scan Cache”; and paragraph 20 discloses the scan optimization module, which can be the resource management unit, identifies the files, which can be the first process(es), that is/are capable of being infected by new malware. The data stored in the scan cache describes attributes of files, which can be the fingerprint of the file/process, and are compared to attributes of the new malware, see also paragraph 33 which describes the files may be application programs that perform a function, see also paragraph 42 the metadata may include operating systems and file/data type); comparing, by the resource management unit, the first fingerprint to a first plurality of fingerprints of flagged processes (Figure 4, step 408 “Select Signature in Signature Database”; step 412 “Scan for Malware” , see paragraphs 41-42 reveals that attribute of a file/process are compared to metadata that describes attributes of the malware, see also Figure 2, step 212 “Identify Files That Match Malware Attributes”); and Page 2 of 13Application No.: 16/904,145Docket No. 30053500US responsive to the comparing, in an event of identifying a match of the first fingerprint with at least one of the first plurality of fingerprints of flagged processes, acting to protect the computing system from unwanted effects of the first process (Figure 2, step 214 “Invalidate files that may be infected with malware”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers’ method of managing a computing system with Costea’s method of identifying malware to protect the computing system from malware (paragraph 1 of Costea).
The combination of Rogers in view of Costea do not teach the resource management unit configured to process the one or more processing tasks independent of and in parallel with the operating system executing on the processor.
Sastry teaches the resource management unit configured to process the one or more processing tasks  (abstract and column 1, lines 32-50 which discloses a SoC(s) that implement applications on/to target platforms. The block diagram depicting implementation of an application from the SoC  to the target platform is shown in Figure 6 and discussed in column 8, lines  58-59 and column 9, lines 65+ to column 10, lines 1-4) independent of and in parallel with the operating system (column 1, lines 32-33 reveals heterogenous computing system. Heterogenous computing involves a processor and a dissimilar coprocessor/micro-controller or involves more than one processor/processing units that can provide independent and parallel processing) executing on the processor(Figure 5, shows multiprocessor system that has the SoC 100 is independent of the operating system 500 executed on the processor 502 ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers’ method of managing a computing system software products using loaded configuration engine to implement applications in view of Costea’s method of identifying malware to protect the computing system from malware with Sastry’s SoCs that implements applications via heterogenous computing to provide optimization, improve performance, and boost system execution speed (column 12, lines 51-53 of Sastry).

As to claim 2, the combination of Rogers in view of Costea and Sastry teach wherein the first plurality of fingerprints of flagged processes are indicative of executable instructions comprising a known vulnerability or executable instructions identified as malware (Costea: Figure 2, step 212 “Identify Files that Match Malware Attributes”, step 412 “Scan for Malware”; paragraphs 31 and 43).

As to claim 3, the combination of Rogers in view of Costea and Sastry teach wherein identifying the first 10fingerprint of the first process comprises executing a hash function on the first process or passing the first process through a search filter or a combination thereof (Costea: paragraph 19 discloses the program code that implements the malware is processed with a hash function that converts the program code into a signature which may be used to uniquely identify the malware; furthermore, the scan engine may employ this technique to scan file data for malware signature; the process/file is passed through a search/scan filter as recited in Figure 4, step 402 “Scanning Event for File Received”, step 404 “Perform Lookup in Scan Cache”; and paragraph 20 discloses the scan optimization module identifies the files, which can be processes, that are capable of being infected by new malware. The data stored in the scan cache describes attributes of files, which can be the fingerprint of the file/process, and are compared to attributes of the new malware).

As to claim 4, the combination of Rogers in view of Costea and Sastry teach further comprising storing, to the second memory, second 15fingerprints of a second plurality of flagged processes or a second flagged process by referencing a storage external to the computing system (Costea: paragraph 26 disclose the new malware signature(s) is received/obtained and downloaded, and paragraph 41 discloses the malware signature from a plurality of signatures is selected from a signature database).

As to claim 5, the combination of Rogers in view of Costea and Sastry teach further comprising comparing the first fingerprint to fingerprints of a second plurality of flagged processes in a storage external to the computing system(Costea: paragraph 41 and Figure 4 step 414 “Additional Signature”. Step 408 “Select Signature in Signature Database”, step 412 “Scan for Malware” disclose the first file attributes/fingerprints is compared to another malware signature, along with the corresponding malware attributes).

As to claim 7, the combination of Rogers in view of Costea and Sastry teach further comprising the resource management unit communicating with the processor or the second memory to store the configuration state of the operating system using a low-latency 15communication data link or a high-speed interface bus, or by being integrated with a same integrated circuit die as the processor (Rogers: paragraph 78 discloses the configuration engine loads the product content from the data store that has the configuration state and is thus stored onto the computing device; paragraph 56 discloses the data store may be located on the same computing device as the configuration engine , at a device remotely located from computing device, stored on a software product developer’s server and accessed by configuration engine via a communication link such as a dedicated internet communication link).

As to claim 8, the combination of Rogers in view of Costea and Sastry teach wherein determining the configuration state of the operating system comprises an abstraction layer of instructions coordinating with the operating system as executed by the processor for detecting a resource transaction event associated with the operating 5system (Rogers: paragraph 75 discloses the configuration engine determines the configuration state of the operating system by using the information contained in data store and/or applicability rules , which is an abstract layer of instructions, to detect the presently installed product content, which is a resource transaction event); and storing the configuration state of the operating system into the second memory is responsive to the resource transaction event (Rogers: paragraphs 77-78 disclose the configuration engine stores/loads the product content which has the configuration state into the computing device).

As to claim 9, the combination of Rogers in view of Costea and Sastry teach wherein: determining the configuration state of the operating system comprises the resource management unit detecting a resource transaction event associated with the operating systems(Rogers: paragraph 75 discloses the configuration engine determines the configuration state of the operating system by using the information contained in data store and/or applicability rules , which is an abstract layer of instructions, to detect the presently installed product content, which is a resource transaction event) and storing the configuration state of the operating system into the second memory is responsive to the resource transaction event(Rogers: paragraphs 77-78 disclose the configuration engine stores/loads the product content which has the configuration state into the computing device).

As to claim 10, the combination of Rogers in view of Costea and Sastry teach wherein identifying the first process comprises identifying the first process as the operating system, a virtual machine, a 20hypervisor, or a combination thereof (Rogers: paragraph 11 discloses the software content may be updates to the operating system and/or software product; paragraph 11 discloses the software product includes the operating system).

As to claim 11, Rogers teaches a computing system (Figures 1 and 3) comprising: 
a processor (Figure 1, reference number 104 “Processor”), the processor configured to execute an operating system(paragraph 11 reveals that the software product includes, but not limited to, an operating system executing/on a computing device, a computing device has a memory); 
a resource management unit (Figure 3, reference 305 “Configuration Engine”); 
a first memory from which the operating system is configured to execute(paragraph 11 reveals an operating system executing/on a computing device, wherein the computing device has a memory), the first memory operatively coupled to the processor (in addition to the computing device having a memory;  Figure 3, reference number 200 reveals a “Data Store” that is operatively coupled to a computing Device” 100, see paragraph 56 which discloses the data store is located in the computing device); 
and 5a second memory (Figure 3, reference number 100 “Target Computing Device” and Figure 1, reference number 108 “Memory”), the second memory operatively coupled to the resource management unit (paragraph 80 reveals the communication between a computing device that has memory, configuration engine, and a target computing device, that has memory. Thus, the second memory of the target computing device is operatively coupled to the configuration engine) the first or second memory having instructions stored thereon that, responsive to execution by the processor or the resource management unit (paragraph 49 discloses systems, such as the configuration engine, shown in Figure 3 executes computer program applications for managing product content), cause the processor to offload one or more processing tasks to the resource management unit (paragraphs 66 and 68-69 reveals applicability rules that contain information regarding the sequential order in which product content needs to be loaded, installed, deleted, and/or modified is contained/integrated/loaded on the configuration engine, which is the resource management unit. Paragraph 77  also discloses that the configuration engine acquires applicability rules. Paragraph 74 further recites the configuration engine may be loaded onto computing device …containing installed product content. The applicability rules are from the server/processor of the third party service provider, per paragraphs 65 and 56),
the offload comprising(see paragraphs citations below):
detecting, by the resource management unit via the direct access to the first memory, an operating system transaction event (paragraph 75 reveals that the configuration engine uses information contained in data store and/or applicability rules to detect the presently installed product content on target computing device. Thus the configuration engine has direct access to the memory of the target computing device. An operating system transaction event can be active device data pertaining to application/software and/or, memory usage data. Thus, the detection of installed product content is the transaction event);
determining, by  the resource management unit and responsive to the detection of the operating system transaction event, a configuration state of the operating system(Figure 7, reference number 703 “Detect an initial configuration state of the software product”; Figure 4,  step 403 reveals the configuration engine, which is the resource management unit, detects system state, initial configuration. Paragraphs 29 and 75 disclose the configuration engine accesses the data store memory to detect/determine the configuration state of the software product;; paragraph 56 discloses the possible location of the data store); 
storing, by the resource management unit, the configuration state of the operating system into the second memory(paragraph 80 discloses the requisite product content which has the configuration state is loaded to another computing device which has a second memory), 
1520identifying, by the resource management unit, a first process in the first memory based on the configuration state of the operating system(paragraph 94 discloses the configuration engine learns initial product configuration state by identifying/learning at least a portion of previously installed product content, the first process, which is in the memory of the computing device; paragraph 80 disclose the requisite product content which has the configuration state is loaded to another computing device which has a second memory).
Rogers does not teach further cause the resource management unit to process the one or more processing tasks independent of and in parallel with the operating system executing on the processor; Application No.: 16/904,145Docket No. 30053500USidentifying, by the resource management unit and based on the identifying of the first process, a first fingerprint of the first process; comparing, by the resource management unit, the first fingerprint to a first plurality of fingerprints of flagged processes; and 5responsive to the comparing, in an event of identifying a match of the first fingerprint with at least one of the first plurality of fingerprints of flagged processes, acting to protect the computing system from unwanted effects of the first process.
Costea teaches identifying, by the resource management unit and based on the identifying of the 20first process, a first fingerprint of the first process (Figure 4, step 402 “Scanning Event for File Received”, step 404 “Perform Lookup in Scan Cache”; and paragraph 20 discloses the scan optimization module, which can be the resource management unit, identifies the files, which can be processes, that are capable of being infected by new malware. The data stored in the scan cache describes attributes of files, which can be the fingerprint of the file/process, and are compared to attributes of the new malware, see also paragraph 33 which describes the files may be application programs that perform a function, see also paragraph 42 the metadata may include operating systems and file/data type); comparing, by the resource management unit, the first fingerprint to a first plurality of fingerprints of flagged processes (Figure 4, step 408 “Select Signature in Signature Database”; step 412 “Scan for Malware” , see paragraphs 41-42 reveals that attribute of a file/process are compared to metadata that describes attributes of the malware, see also Figure 2, step 212 “Identify Files That Match Malware Attributes”); and Page 2 of 13Application No.: 16/904,145Docket No. 30053500US responsive to the comparing, in an event of identifying a match of the first fingerprint with at least one of the first plurality of fingerprints of flagged processes, acting to protect the computing system from unwanted effects of the first process (Figure 2, step 214 “Invalidate files that may be infected with malware”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers’ method of managing a computing system with Costea’s method of identifying malware to protect the computing system from malware (paragraph 1 of Costea).
The combination of Rogers in view of Costea do not teach further cause the resource management unit to process the one or more processing tasks independent of and in parallel with the operating system executing on the processor.
Sastry teaches further cause the resource management unit configured to process the one or more processing tasks  (abstract and column 1, lines 32-50 which discloses a SoC(s) that implement applications on/to target platforms. The block diagram depicting implementation of an application from the SoC  to the target platform is shown in Figure 6 and discussed in column 8, lines  58-59 and column 9, lines 65+ to column 10, lines 1-4) independent of and in parallel with the operating system (column 1, lines 32-33 reveals heterogenous computing system. Heterogenous computing involves a processor and a dissimilar coprocessor/micro-controller or involves more than one processor/processing units that can provide independent and parallel processing) executing on the processor(Figure 5, shows multiprocessor system that has the SoC 100 is independent of the operating system 500 executed on the processor 502 ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers’ computing system  using loaded configuration engine to implement applications in view of Costea’s method of identifying malware to protect the computing system from malware with Sastry’s SoCs that implements applications via heterogenous computing to provide optimization, improve performance, and boost system execution speed (column 12, lines 51-53 of Sastry).

As to claim 12, the combination of Rogers in view of Costea and Sastry teach wherein the resource management unit comprising a system-on-chip, an application-specific integrated circuit, or an application-specific standard product (Rogers: paragraph 107 disclose the configuration engine is loaded onto computing device and thus is an application-specific standard product).

As to claim 13, the combination of Rogers in view of Costea and Sastry teach wherein the first plurality of fingerprints of flagged processes are indicative of executable instructions comprising a known vulnerability or executable instructions identified as malware (Costea: Figure 2, step 212 “Identify Files that Match Malware Attributes”, step 412 “Scan for Malware”; paragraphs 31 and 43).

As to claim 14, the combination of Rogers in view of Costea and Sastry teach wherein identifying the first 10fingerprint of the first process comprises executing a hash function on the first process or passing the first process through a search filter or a combination thereof (Costea: paragraph 19 discloses the program code that implements the malware is processed with a hash function that converts the program code into a signature which may be used to uniquely identify the malware; furthermore, the scan engine may employ this technique to scan file data for malware signature; the process/file is passed through a search/scan filter as recited in Figure 4, step 402 “Scanning Event for File Received”, step 404 “Perform Lookup in Scan Cache”; and paragraph 20 discloses the scan optimization module identifies the files, which can be processes, that are capable of being infected by new malware. The data stored in the scan cache describes attributes of files, which can be the fingerprint of the file/process, and are compared to attributes of the new malware).

As to claim 15, the combination of Rogers in view of Costea and Sastry teach further comprising storing, to the second memory, second 15fingerprints of a second plurality of flagged processes or a second flagged process by referencing a storage external to the computing system (Costea: paragraph 26 discloses the new malware signature(s) is received/obtained and downloaded, and paragraph 41 discloses the malware signature from a plurality of signatures is selected from a signature database).

As to claim 17, the combination of Rogers in view of Costea and Sastry teach further comprising the resource management unit communicating with the processor or the second memory to store the configuration state of the operating system using a low-latency 15communication data link or a high-speed interface bus, or by being integrated with a same integrated circuit die as the processor (Rogers: paragraph 78 discloses the configuration engine loads the product content from the data store that has the configuration state and is thus stored onto the computing device; paragraph 56 discloses the data store may be located on the same computing device as the configuration engine , at a device remotely located from computing device, stored on a software product developer’s server and accessed by configuration engine via a communication link such as a dedicated internet communication link).

As to claim 18, the combination of Rogers in view of Costea and Sastry teach wherein determining the configuration state of the operating system comprises an abstraction layer of instructions coordinating with the operating system as executed by the processor for detecting a resource transaction event associated with the operating 5system (Rogers: paragraph 75 discloses the configuration engine determines the configuration state of the operating system by using the information contained in data store and/or applicability rules , which is an abstract layer of instructions, to detect the presently installed product content, which is a resource transaction event); and storing the configuration state of the operating system into the second memory is responsive to the resource transaction event (Rogers: paragraphs 77-78 disclose the configuration engine stores/loads the product content which has the configuration state into the computing device).

As to claim 19, the combination of Rogers in view of Costea and Sastry teach wherein: determining the configuration state of the operating system comprises the resource management unit detecting a resource transaction event associated with the operating systems(Rogers: paragraph 75 discloses the configuration engine determines the configuration state of the operating system by using the information contained in data store and/or applicability rules , which is an abstract layer of instructions, to detect the presently installed product content, which is a resource transaction event) and storing the configuration state of the operating system into the second memory is responsive to the resource transaction event(Rogers: paragraphs 77-78 disclose the configuration engine stores/loads the product content which has the configuration state into the computing device).

As to claim 20, the combination of Rogers in view of Costea and Sastry teach wherein identifying the first process comprises identifying the first process as the operating system, a virtual machine, a 20hypervisor, or a combination thereof (Rogers: paragraph 11 discloses the software content may be updates to the operating system and/or software product; paragraph 11 discloses the software product includes the operating system).

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al US 20130219380 (hereinafter Rogers) in view of Costea et al US 20060174344 (hereinafter Costea) in further view of Sastry US 11138019 (hereinafter Sastry) in further view of Friedrichs et al US 20160098560 (hereinafter Friedrichs).

As to claim 6, the combination of Rogers in view of Costea and Sastry  teach all the limitations recited in claim 1 above. The combination of Rogers in view of Costea and Sastry do not teach wherein acting to protect the computing system from unwanted effects comprises at least one of: notifying a user of the computing system; prohibiting execution of the first process; 5suspending scheduling of the first process; limiting execution of the first process; stopping execution of the first process; archiving the first process in a secure vault; removing the first process; or 10stopping all processing in the computing system.
Friedrichs teaches wherein acting to protect the computing system from unwanted effects comprises at least one of: notifying a user of the computing system; prohibiting execution of the first process; 5suspending scheduling of the first process; limiting execution of the first process; stopping execution of the first process; archiving the first process in a secure vault; removing the first process; or 10stopping all processing in the computing system (paragraph 4 discloses blocking the installation of the process/application and removing it from the system if it is already installed when malware is detected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers’ method of managing a computing system in view of Costea’s method of identifying malware and Sastry’s SoCs that implements applications via heterogenous computing with Friedrichs’ method of acting to protect the computing system to prevent the compromise of the security of the computing system (paragraph 3 of Friedrichs).

As to claim 16, the combination of Rogers in view of Costea and Sastry teach all the limitations recited in claim 11 above. The combination of Rogers in view of Costea and Sastry do not teach wherein acting to protect the computing system from unwanted effects comprises at least one of: notifying a user of the computing system; prohibiting execution of the first process; 5suspending scheduling of the first process; limiting execution of the first process; stopping execution of the first process; archiving the first process in a secure vault; removing the first process; or 10stopping all processing in the computing system.
Friedrichs teaches wherein acting to protect the computing system from unwanted effects comprises at least one of: notifying a user of the computing system; prohibiting execution of the first process; 5suspending scheduling of the first process; limiting execution of the first process; stopping execution of the first process; archiving the first process in a secure vault; removing the first process; or 10stopping all processing in the computing system (paragraph 4 discloses blocking the installation of the process/application and removing it from the system if it is already installed when malware is detected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers’ computing system in view of Costea’s method of identifying malware and Sastry’s SoCs that implements applications via heterogenous computing with Friedrichs’ method of acting to protect the computing system to prevent the compromise of the security of the computing system (paragraph 3 of Friedrichs).

Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al US 20130219380 (hereinafter Rogers) in view of Costea et al US 20060174344 (hereinafter Costea) in further view of Sastry US 11138019 (hereinafter Sastry) in further view of Ebcioglu et al US 20130205295 (hereinafter Ebcioglu).

As to claim 21, the combination of Rogers in view of Costea and Sastry teach all the limitations recited in claim 11 above. The combination of Rogers in view of Costea and Sastry do not teach wherein the configuration state of the operating system comprises at least one of: information associated with a process wait queue; 5information associated with a process run queue; or information associated with a virtual memory table.
Ebcioglu teaches wherein the configuration state of the operating system comprises at least one of: information associated with a process wait queue; 5information associated with a process run queue; or information associated with a virtual memory table (paragraph 698 reveals the configuration state involves information associated with a virtual tile).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers’ computing system in view of Costea’s method of identifying malware and Sastry’s SoCs that implements applications with Ebcioglue’s teachings of configuration state to provide data to alleviate/reduce severe performance slowdown of the operating system and/or hypervisor (paragraph 34 of Ebcioglu).

As to claim 22, the combination of Rogers in view of Costea and Sastry teach all the limitations recited in claim 1 above. The combination of Rogers in view of Costea and Sastry do not teach wherein the configuration state of the operating system comprises at least one of: information associated with a process wait queue; 5information associated with a process run queue; or information associated with a virtual memory table.
Ebcioglu teaches wherein the configuration state of the operating system comprises at least one of: information associated with a process wait queue; 5information associated with a process run queue; or information associated with a virtual memory table (paragraph 698 reveals the configuration state involves information associated with a virtual tile).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers’ computing system in view of Costea’s method of identifying malware and Sastry’s SoCs that implements applications with Ebcioglu’s teachings of configuration state to provide data to alleviate/reduce severe performance slowdown of the operating system and/or hypervisor (paragraph 34 of Ebcioglu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437      

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437